Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 1, 2017

                                       No. 04-17-00620-CV

                     IN THE INTEREST OF A.L. ET AL., CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 16-2158-CV
                    Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                          ORDER
         The appellant’s motion for extension of time to file their brief is granted. The appellant’s
brief is due on November 20, 2017.

                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court